Citation Nr: 0638765	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  04-40 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left ankle 
disorder.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
disorder.  

3.  Entitlement to service connection for a right ankle 
disorder.  

4.  Entitlement to service connection for a right shoulder 
disorder.  

5.  Entitlement to a disability rating in excess of 10 
percent for post-operative residuals of arthroscopic surgery 
of the left knee.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The file indicates that the veteran served on active duty 
from March 1983 to June 1983 and from July 1986 to April 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

In May 2006, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

The issues were clarified at the hearing.  The veteran 
specifically withdrew claims for a rating in excess of 20 
percent for a low back strain and for service connection for 
a left shoulder disorder.  It was agreed that the issues 
before the Board were entitlement to a disability rating in 
excess of 10 percent for the post operative residuals of 
arthroscopic surgery of the left knee, service connection for 
a right knee disorder, service connection for a right 
shoulder disorder, and whether new and material evidence had 
been received to reopen a claim for service connection for s 
left ankle disorder.  The issue of entitlement to service 
connection for a right ankle strain was not addressed.  
Review of the record shows that it was developed for 
appellate consideration and there is no record that the 
veteran asked that the claim be withdrawn.  38 C.F.R. 
§ 20.204 (2005).  Therefore, the issue remains in appellate 
status.  

The claims for service connection for right and left ankle 
disabilities, a right knee disorder and a left shoulder 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision dated in September 1995, the RO 
denied service connection for a left ankle sprain on the 
basis that no post-service residual of such an injury or 
chronic disability was shown.  

2.  Evidence added to the record since the September 1995 
decision includes medical evidence that shows a left ankle 
disability, including degenerative changes, and a competent 
statement suggesting a link to service.  This evidence 
relates to an unestablished fact necessary to substantiate 
the claim; it is neither cumulative nor redundant of evidence 
of record at the time of the last prior final denial of the 
claim and it raises a reasonable possibility of 
substantiating the claim.  

3.  The RO denied service connection for a right knee 
disorder in a July 2003 decision and the veteran did not make 
a timely appeal of that decision.  The July 2003 denial was 
on the basis that the veteran did not have a chronic 
condition.    

4.  Evidence added to the record since the July 2003 RO 
decision includes sworn testimony that the veteran had right 
knee surgery for a torn medial meniscus; when considered with 
MRI findings, this relates to an unestablished fact necessary 
to substantiate the claim; it is neither cumulative nor 
redundant of evidence of record at the time of the last prior 
final denial of the claim and it raises a reasonable 
possibility of substantiating the claim.  

5.  The veteran's service-connected residuals of arthroscopic 
surgery on the left knee are manifested by a limitation of 
flexion to 45 degrees and discomfort on extension at 10 
degrees; the preponderance of the evidence is against a 
finding of current arthritis, subluxation, lateral 
instability or recurrent episodes of locking with pain and 
effusion into the joint.  


CONCLUSIONS OF LAW

1.  The September 1995 RO determination that denied service 
connection for a left ankle sprain is final.  38 U.S.C.A. § 
7105 (West 2002).

2.  Evidence received since the September 1995 RO decision 
denying service connection for a left ankle sprain is new and 
material; accordingly, the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  The July 2003 RO determination that denied service 
connection for a right knee disorder is final.  38 U.S.C.A. § 
7105 (West 2002).

4.  Evidence received since the July 2003 RO decision denying 
service connection for a right knee disorder is new and 
material; accordingly, the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).

5.  The criteria for a 20 percent rating for post-operative 
residuals of arthroscopic surgery of the left knee, but no 
more than 20 percent, have been met based upon both 
limitation of flexion and extension of the knee.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, and Part 4, 
including §§ 4.7, 4.40, 4.45 and Codes 5003, 5010, 5256, 
5257, 5258, 5259, 5260, 5261 (2006); VAOPGCPREC 9-2004.  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
was enacted on November 9, 2000. Since that time, the VCAA 
has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, & 5126.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA and to those claims which were filed before the date of 
enactment but which were not yet final as of that date.  The 
Board has considered this legislation but finds that, given 
the favorable action taken on the request to reopen the 
claims for service connection for left ankle and right knee 
disorders, and that both issues are further addressed in the 
remand, no discussion of the VCAA is required in regard to 
those claims.    

With respect to the other issue addressed in this decision, a 
claim for a rating in excess of 10 percent for a left knee 
disability, the Board notes that proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that the 
VA will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim.  See 
38 C.F.R. § 3.159.  These notice requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability; a connection between the veteran's 
service and the disability; degree of disability; and the 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits is issued by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

In this case the RO sent VCAA letters to the veteran in 
November 2002 and March 2004.  In the initial letter, the RO 
notified the veteran that to establish entitlement to an 
increased evaluation, the evidence must show that his 
service-connected disability had increased in severity such 
that symptoms more closely approximated rating schedule 
criteria for a higher evaluation.  The RO explained that an 
increase in severity was usually sown by recent medical 
records.  The RO notified the veteran that it would make 
reasonable efforts to help him get evidence necessary to 
support his claim, including VA medical records, and would 
try to help get such things as medical records, employment 
records, or records from other Federal agencies provided he 
gave VA enough information about these records and furnished 
appropriate release authorizations.  The RO requested that 
the veteran notify it if there was any additional information 
or evidence that he thought would support his claims and that 
if there were additional records, he could send them or ask 
VA to help get them.  

In addition, in a letter dated in May 2006, the RO provided 
notice to the veteran of the factors that establish the 
effective date for an increased rating and provided examples 
of evidence that the veteran should tell it about or submit 
that could affect the determination of the effective date.  
The examples specifically included information about 
continuous treatment or information about when treatment 
began.  The RO informed the veteran that if he had any 
information or evidence that he had not previously submitted 
or told the RO about, and that evidence concerned when his 
disability began, he should, as soon as possible, tell VA 
about that evidence or submit it.  

The Board finds that the VCAA and Dingess letters noted above 
effectively informed the veteran to submit all relevant 
evidence in his possession and that he received notice of the 
evidence needed to substantiate his claim for a rating in 
excess of 10 percent for his left knee disability, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
The November 2002 VCAA letter was provided prior to the July 
2003 rating decision from which his appeal arises, which 
complies with the express requirements of the law as found by 
the Court in Pelegrini.  

Over the course of the appeal the veteran has had multiple 
opportunities to submit and identify evidence and has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim by VA.  The Board finds that 
the failure to provide the veteran with the specific types of 
notice outlined in the VCAA prior to the initial unfavorable 
determination has not harmed the veteran and that no useful 
purpose could be served by remanding the case on that 
account.  See 38 U.S.C.A. § 7261(b) (West 2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds 444 
F.3d 1328 (Fed. Cir. 2006).

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  See Mayfield, supra (due process 
concerns with respect to VCAA notice must be pled with 
specificity), rev'd on other grounds 444 F.3d 1328 (Fed. Cir. 
2006); see also Overton v. Nicholson, 20 Vet. App. 427 
(2006).  

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the veteran's claims folder 
to the extent that such records have been adequately 
identified or are otherwise available.  The veteran was 
provided a VA medical examination in August 2002 in 
conjunction with the increased rating claim, which provided 
adequate findings for rating purposes.  Also, with the able 
assistance of his representative, the veteran testified at a 
videoconference hearing in November 2006.  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification is required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 


New and Material Evidence 

In September 1995, the RO considered the evidence of record, 
which included the service medical records and the report of 
the August 1995 VA examination, and denied service connection 
for a left ankle sprain and a right knee condition.  The 
veteran did not perfect a timely appeal.  Decisions of the RO 
which are not appealed are final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2006).  However, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim will be reopened 
and the former disposition reviewed.  38 U.S.C.A. § 5108 
(West 2002).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  For claims such as 
this, filed after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).  

Left Ankle

At the time of the September 1995 RO decision that denied 
service connection for a left ankle disability, the evidence 
consisted of the veteran's service medical records and a 
report of the August 1995 VA examination.  The April 1995 
examination for separation from active service shows the 
veteran's lower extremities were normal.  On the August 1995 
VA examination, X-rays of the left ankle were negative.  
Direct examination of the left ankle revealed no abnormal 
findings.  The diagnosis was history of left ankle strain or 
sprain; no abnormal objective findings on examination.  The 
September 1995 rating decision explained that although there 
was a record of treatment in service for a left ankle sprain, 
no permanent residual or chronic disability subject to 
service connection was shown by the service medical records 
or demonstrated by evidence following service.    

In September 1999, J. W. S., M.D., wrote that the veteran had 
a left ankle injury while on active duty in 1992.  It was 
noted that he did not require surgery but an Army physician 
told him he would have continued problems.  It was further 
reported that the veteran now had degenerative changes in the 
ankle, which precluded long distance ambulation.   

In July 2002, Dr. J. W. S. wrote that he was following the 
veteran for ongoing problems with the left ankle.  The doctor 
expressed the opinion that the disability was service 
related.  The veteran continued to have left ankle pain, 
which affected his capacity to function.   

Analysis

At the time of the 1995 RO decision noted above, there was no 
competent medical evidence of a current left ankle 
disability.  The new evidence in question includes the 
statement from Dr. J. W. S., which shows a current 
disability, as well as evidence of a connection to service.  
Notwithstanding the normal separation from service 
examination and the apparent absence of a complete review of 
the relevant medical evidence in the claims file, this is 
competent evidence relating to unestablished facts necessary 
to substantiate the claim; it is neither cumulative nor 
redundant of evidence of record at the time of the last prior 
final denial of the claim and it raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
statements from Dr. J. W. S. are both new and material and it 
serves as a basis to reopen the claim for service connection 
for a left ankle disorder.  

Right Knee

As noted above, at the time of the September 1995 RO decision 
denying service connection for a right knee condition, the 
record contained the service medical records and the report 
of the August 1995 VA examination.  The service medical 
records contained a December 1994 MRI report, which revealed 
findings suspicious for a small partial tear of the medial 
meniscus of the right knee.  The August 1995 VA examination 
noted that the veteran complained of tenderness at the medial 
joint line of each knee but otherwise, knee findings were 
normal, including a full range of motion and excellent 
stability.  X-rays did not show any definite abnormality in 
either knee.  

The September 1995 rating decision denied service connection 
for a right knee condition, noting that the VA examination 
found no objective evidence of a chronic disability.  The 
veteran did not perfect a timely appeal and the decision 
became final.  As discussed above, decisions of the RO which 
are not appealed are final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.  However, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the claim will be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that this is a jurisdictional 
matter.  That is, no matter how the RO developed the claim, 
VA has no jurisdiction to consider the claim unless the 
appellant submits new and material evidence.  Therefore, 
whether the RO considered the issue or not, the first 
determination which the Board must make, is whether the 
veteran has submitted new and material evidence to reopen the 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In November 2002, the veteran's representative noted that the 
veteran was seeking an increased rating for his service-
connected left knee and secondary effects to his right knee, 
left ankle and back, thus raising claims for secondary 
service connection.  In July 2003, the RO found that the 
claim for service connection for a right knee was reopened, 
without identifying the new and material evidence used to 
reopen the claim.  The Board notes that the September 1999 
letter from J. W. S., M.D., includes a notation of 
degenerative changes and chondromalacia of the patella in 
both knees.  This is new and material evidence to reopen the 
claim from the September 1995 decision because there was no 
competent evidence of a current disability at the time of the 
September 1995 decision and the letter from Dr. J. W. S. 
provides such evidence.  It is also apparent that the 1995 
decision was based on a claim of direct service connection to 
a disease or injury in service, while the November 2002 claim 
was based, at least in part, on a claim for secondary service 
connection.  

In addition to the new claim for secondary service 
connection, the Court has concluded that a claim based on a 
diagnosis of a new disorder is a new claim.  See Ephraim v. 
Brown, 82 F.3d 399, 401 (Fed. Cir. 1996).  In any event, the 
July 2003 rating decision found that the claim for service 
connection for a right knee disorder was reopened and the 
Board will do the same.

Whether evidence is new and material must be determined in 
light of previous evidence of record.  38 C.F.R. § 3.156.  
Review of the service medical records reveals that an MRI in 
December 1994 revealed findings suspicious for a small 
partial tear of the medial meniscus of the right knee.  A 
chronic tear would be consistent with the medial joint line 
tenderness noted on the August 1995 VA examination.  
Notwithstanding the essentially normal August 1995 VA 
examination the state of the evidence in 1995, and continuing 
in 2003, was that there was a possibility of chronic meniscal 
damage, beginning in service.  The veteran's sworn testimony 
of recent surgery on the meniscus, at the May 2006 Board 
hearing, provides evidence that there is more than a 
possibility, indeed a probability, that he has a current 
right knee disability and that it may be related to an in-
service injury.  Thus, considering the previous evidence of 
record, the Board finds that the veteran's hearing testimony 
alone presents new and material evidence to reopen his claim.  

Rating the Left Knee

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2004).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2006).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) Less 
movement than normal; (b) More movement than normal; (c) 
Weakened movement; (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations. 38 C.F.R. § 4.45 (2006).  

Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis.   38 C.F.R. Part 4, Code 5010 (2006).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Code 5003 
(2006).  

Other impairment of the knee, recurrent subluxation or 
lateral instability, will be rated as 10 percent disabling 
where slight, 20 percent disabling where moderate, and 30 
percent disabling where severe.  38 C.F.R. Part 4, Code 5257 
(2006).  

A dislocated semi-lunar cartilage (meniscus) with frequent 
episodes of "locking," pain and effusion into the joint 
will be rated as 20 percent disabling.  38 C.F.R. Part 4, 
Code 5258 (2006).  

Where the knee remains symptomatic following removal of the 
semi-lunar cartilage (meniscus), the disability will be rated 
at 10 percent.  38 C.F.R. Part 4, Code 5259 (2006).  

Where flexion or bending of the leg is limited to 60 degrees, 
the disability rating will be noncompensable.  Where flexion 
of the leg is limited to 45 degrees, the disability rating 
will be 10 percent.  Where flexion of the leg is limited to 
30 degrees, the disability rating will be 20 percent.  
38 C.F.R. Part 4, Code 5260 (2006).

Where extension (or straightening) of the leg is limited to 5 
degrees from the straight leg position, the disability will 
be noncompensable.  Where extension is limited to 10 degrees, 
the disability will be rated at 10 percent.  Where extension 
is limited to 15 degrees, the disability will be rated at 20 
percent.  38 C.F.R. Part 4, Code 5261 (2006).

The law permits separate ratings for arthritis and 
instability of a knee.  Specifically, the VA General Counsel 
has held that a veteran who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257 because the arthritis would be considered an 
additional disability warranting a separate evaluation even 
if the limitation of motion was not compensable.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Likewise, the VA General Counsel has also held that, when x- 
ray findings of arthritis are present and a veteran's knee 
disability is evaluated under Code 5257, the veteran would be 
entitled to a separate compensable evaluation under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both codified at 38 C.F.R. §4.71a, may be 
assigned for disability of the same joint.  See VAOPGCPREC 9- 
2004.

Background

A February 2000 rating decision increased the rating for the 
service-connected left knee condition, assigning a 10 percent 
evaluation under diagnostic codes 5003-5010.  

In July 2002, the veteran requested a VA examination for the 
purpose of an increase in the rating of his left knee.  He 
submitted a July 2002 letter from his private physician, 
J. W. S., M.D., reporting that the veteran had continued 
difficulties with left knee pain, which affected his capacity 
to function effectively.   

The report of the January 2003 VA examination shows the 
veteran told of using anti-inflammatory medications to help 
stabilize his knee.  He used a brace, particularly on days 
when knee pain flared up.  He had difficulty squatting.  
Going up steps had become difficult for him.  He could walk 
with some pain.  Examination demonstrated a normal contour of 
the left knee.  There was pain on the medial aspect of the 
knee just at the margin of the patella.  The range of motion 
was from maximum extension, from 0 degrees, to maximum 
flexion of 110 degrees with mild laxity of the joint.  The 
diagnosis was meniscus injury to the left knee, status  post 
surgery.  X-rays were normal.  

On VA examination, in October 2004, the veteran reported 
having arthroscopic surgery on the left knee in 1986.  His 
gait was entirely normal and unassisted.  The left knee 
looked normal and demonstrated flexion to 45 degrees.  
Extension went to the 0 degree position, with the veteran 
reporting discomfort at 10 degrees of extension.  There was 
no laxity of the left knee.  The examiner noted that he could 
not comment on worsening of the range of motion with 
increased activity or exacerbation.  The diagnosis was 
chronic left knee strain-post arthroscopic surgery.  

During his May 2006 Board hearing, the veteran gave sworn 
testimony that he wore a left knee brace when he did any kind 
of activity.  He used it at work when taking fitness tests.  
He reported that the knee gave out if he sat or stood 
suddenly, or on going up steps, it became unstable.  

Analysis 

While the most recent VA examination ruled out arthritis of 
the left knee, the RO has based the veteran's current 10 
percent rating for his left knee disability upon arthritis 
with some limitation of motion.  38 C.F.R. § 4.71a, Codes 
5003, 5260, 5261.

There is no competent medical evidence of ankylosis of the 
knee, ratable under diagnostic code 5256.  

The veteran has testified that his knee gives out if he sits 
or stands suddenly, or on going up steps, it became unstable.  
The October 2003 VA examination revealed mild laxity of the 
joint on motion.  However, on the October 2004 VA 
examination, the physician found that there was no laxity of 
the knee.  Neither examiner reported subluxation or any 
lateral instability.  Thus, the preponderance of competent 
medical evidence on this point establishes that the 
symptomatology does not approximate a slight subluxation or 
lateral instability which would warrant a compensable rating 
under diagnostic code 5257.  38 C.F.R. § 4.7 (2005).  See 
also VAOPGCPREC 23-97 (July 1, 1997).  

The Board notes that since Diagnostic Code 5257 is not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 202 
(1995), do not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 
(1996).  The cited legal authority is applicable to 
limitation of motion of a knee.  See below analysis.

There is no competent medical evidence of frequent episodes 
of "locking," pain and effusion into the joint ratable 
under diagnostic code 5258.  

Where the knee remains symptomatic following removal of the 
semi-lunar cartilage (meniscus), the disability will be rated 
at 10 percent under diagnostic code 5259.  The Board has 
considered the 1986 surgery.  However, the same symptoms 
cannot be compensated twice under different rating codes.  
38 C.F.R. § 4.14 (2006).  Since the veteran is already 
compensated at 10 percent for his knee symptoms of pain and 
limitation of motion, an additional or higher rating under 
diagnostic code 5259 is not available.  

On the October 2004 VA examination, the veteran flexed his 
knee to 45 degrees.  Diagnostic code 5260 provides a 10 
percent rating for that limitation of flexion.  The next 
higher rating, 20 percent, requires a limitation of flexion 
to 30 degrees and the evidence shows that the disability does 
not approximate that limitation.  38 C.F.R. § 4.7.  Here 
again, this would be an alternative rating.  Since both code 
5003 and 5260 compensate limitation of motion, the same 
limitation of motion can not be compensated twice under both 
diagnostic codes.  38 C.F.R. § 4.14.  

On extending or straightening his leg, the veteran 
experienced some discomfort at 10 degrees from the straight 
leg position.  With consideration of VAOPGCPREC 9- 2004, 
which allows for separate ratings under Diagnostic Code 5260 
(leg, limitation of flexion) and Diagnostic Code 5261 (leg, 
limitation of extension), even though it is from the same 
joint, and DeLuca, supra, a separate 10 percent rating for 
limitation of extension is warranted.  Thus, the evidence 
supports a rating of 20 percent based upon limitation of 
flexion and extension of the knee. 

As to a rating in excess of 10 percent for either limitation 
of flexion or extension, the Board finds no objective 
evidence to support additional limitation of flexion or 
extension due to pain or flare-ups of pain, to a degree that 
would support a higher rating, nor is there evidence of any 
weakness, fatigability, incoordination, or any other knee 
symptom or sign that results in such additional limitation of 
motion of the left knee.  See 38 C.F.R. § 4.40, 4.45; Deluca 
, supra.  

The Board has considered the veteran's hearing testimony and 
other statements along with the medical reports and finds 
that the medical reports provide a preponderance of evidence 
which establishes that the veteran's left knee disability 
does not approximate any applicable criteria for a higher, or 
an additional, rating other than the separate 10 percent 
ratings based on both limitation of flexion and extension.  
As the preponderance of the evidence is against this aspect 
of the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied to this extent.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Other Criteria and Extraschedular Rating  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2005) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2005).  The Board, as did the RO (see 
statement of the case dated in November 2004), finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2005).  In this regard, the Board 
finds that there has been no showing by the veteran that this 
service-connected left knee disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

New and material evidence having been received, the claims of 
entitlement to service connection for a left ankle sprain and 
a right knee disorder are reopened; the appeal of these 
issues is granted to that extent only.  

An increased rating to 20 percent for post-operative 
residuals of arthroscopic surgery of the left knee, based 
upon limitation of flexion and extension, is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.  


REMAND

The VCAA has emphasized the need to help veteran's obtain 
pertinent medical records, and particularly records from 
Federal agencies.  38 U.S.C.A. § 5103A(b)(3), (c)(3) (West 
2002).  The veteran has submitted several brief reports from 
private physicians and it does not appear that the RO 
attempted to obtain records from these doctors.  This should 
be done.  Also, the veteran is a Federal government employee.  
His employee medical records may provide a continuity of 
symptoms and a copy should be obtained.  38 C.F.R. 
§ 3.159(c)(1)(2).

In light of the requirements of VCAA and considering the 
evidence of record, the veteran should be afforded a VA 
orthopedic examination that includes nexus opinions relating 
to his claims for service connection for right and left 
ankle, right knee and right shoulder disabilities.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The AMC/RO must also notify the veteran and his 
representative of the amendment to 38 C.F.R. § 3.310, 
effective October 10, 2006, for the purpose of implementing 
the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis of the aggravation 
of a nonservice-connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 (2006).  

Accordingly, the claims for service connection are REMANDED 
for the following action:

1.  The AMC/RO must also notify the 
veteran and his representative of the 
amendment to 38 C.F.R. § 3.310, effective 
October 10, 2006, for the purpose of 
implementing the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis 
of the aggravation of a nonservice-
connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 
(2006).  The amendment essentially 
codifies Allen by adding language that 
requires that a baseline level of 
severity of the nonservice-connected 
disease or injury must be established by 
medical evidence created before the onset 
of aggravation.

2.  The RO/AMC should ask the veteran 
for releases for the medical care 
providers who have treated and/or 
examined him since service for ankle, 
right knee or right shoulder 
disabilities.  Identifying information 
and releases for the veteran's recent 
right knee surgery are particularly 
desirable.  After the releases have 
been obtained, a copy of the veteran's 
records should be requested from the 
listed medical care providers.  

3.  After the above records are 
obtained and associated with the claims 
folder, the veteran should be scheduled 
for a VA orthopedic examination.  The 
claims folder should be made available 
to the examiner for review.  Following 
a review of the relevant medical 
evidence in the claims file, the 
clinical evaluation and any tests or 
studies deemed necessary, the examiner 
should respond to the following 
questions.  

a.  Is it at least as likely as not (a 50 
percent or greater probability) that any 
left ankle disability that is present 
began during service or as the result of 
some incident of service?  

b.  Is it at least as likely as not (a 50 
percent or greater probability) that any 
right ankle disability that is present 
began during service or as the result of 
some incident of service? 

c.  Is it at least as likely as not (a 50 
percent or greater probability) that any 
right or left ankle disability that is 
present was caused or aggravated by a 
service-connected joint disorder, to 
include a left knee disability? 

If the veteran's right or left ankle 
disability was aggravated by a service-
connected joint disability, to include 
the left knee, to the extent that is 
possible, the examiner is requested to 
provide an opinion as to approximate 
baseline level of severity of the left 
ankle disability  before the onset of 
aggravation.

d. Is it at least as likely as not (a 50 
percent or greater probability) that any 
right shoulder disability that is present 
began during service or as the result of 
some incident of service? 

e.  Given the MRI findings during 
service, in December 1994, is it at least 
as likely as not (a 50 percent or greater 
probability) that the veteran's right 
knee disability began during service or 
as the result of some incident of 
service?  

f.  Is it at least as likely as not (a 50 
percent or greater probability) that any 
right knee disability that is present was 
caused or aggravated by a service-
connected joint disorder, to include a 
left knee disability? 

If the veteran's right knee disability 
was aggravated by a service-connected 
joint disability, to include the left 
knee, to the extent that is possible, the 
examiner is requested to provide an 
opinion as to approximate baseline level 
of severity of the right knee disability  
before the onset of aggravation.

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The clinician is advised that aggravation 
for legal purposes is defined as a 
chronic worsening of the underlying 
disorder versus temporary flare-ups of 
symptoms, beyond its natural progression.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

4.  Thereafter, the AMC/RO should review 
the claims file and ensure that no other 
notification or development action is 
indicated.  If further action is required, 
the AMC/RO should undertake it before 
further adjudication of the claim.

5.  The AMC/RO should then readjudicate 
these claims in light of any evidence 
added to the record.  If the reopened 
right knee claim is denied, the appellant 
and his representative should be provided 
an appropriate statement of the case (SOC) 
on the issue of entitlement to service 
connection for a right knee.  If any of 
the other benefits sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


